                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          TERRE HAUTE DIVISION

JOE L. WILLIAMS,                             )
                                             )
                          Plaintiff,         )
                                             )
                     v.                      )    No. 2:17-cv-00114-JPH-DLP
                                             )
SAMUEL BYRD,                                 )
MARYANN CHAVEZ,                              )
BOBBY RIGGS,                                 )
CORIZON HEALTH INC.,                         )
                                             )
                          Defendants.        )


                ENTRY GRANTING IN PART AND DENYING IN
                 PART MOTION FOR SUMMARY JUDGMENT

      This action is before the Court for resolution of Defendants’ motion for

summary judgment. Dkt. [31]. For the reasons set forth below, the motion is

granted in part and denied in part.

                          I. Summary Judgment Standard

      A motion for summary judgment asks the Court to find that a trial is

unnecessary because there is no genuine dispute as to any material fact and,

the movant is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(a).

Whether a party asserts that a fact is undisputed or genuinely disputed, the

party must support the asserted fact by citing to particular parts of the record,

including depositions, documents, or affidavits. Fed. R. Civ. P. 56(c)(1)(A).

      On summary judgment, a party must identify evidence that would

convince a trier of fact to accept its version of the events. Gekas v. Vasilades,
814 F.3d 890, 896 (7th Cir. 2016). The moving party is entitled to summary

judgment if no reasonable fact-finder could return a verdict for the non-moving

party. Nelson v. Miller, 570 F.3d 868, 875 (7th Cir. 2009). The Court views the

record in the light most favorable to the non-moving party and draws all

reasonable inferences in that party’s favor. Skiba v. Illinois Cent. R.R. Co., 884

F.3d 708, 717 (7th Cir. 2018). It cannot weigh evidence or make credibility

determinations on summary judgment because those tasks are left to the fact-

finder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014). The Court need

only consider the cited materials, Fed. R. Civ. P. 56(c)(3), and the Seventh

Circuit Court of Appeals has repeatedly assured the district courts that they

are not required to “scour every inch of the record” for evidence that is

potentially relevant to the summary judgment motion before them. Grant v.

Trustees of Ind. Univ., 870 F.3d 562, 573-74 (7th Cir. 2017). Any doubt as to

the existence of a genuine issue for trial is resolved against the moving party.

Ponsetti v. GE Pension Plan, 614 F.3d 684, 691 (7th Cir. 2010).

                                       II. Facts

      Plaintiff Joe Williams is an inmate at Wabash Valley Correctional Facility

(WVCF). On November 25, 2015, Plaintiff slipped and fell while working at his

job in the prison’s kitchen. Dkt. 23 at ¶ 10. 1 Plaintiff felt severe pain in his left

knee and could not walk very well on his left leg. Id.




1 Plaintiff’s amended complaint, dkt. 23, “is the equivalent of an affidavit for summary
judgment purposes” because he verified it under penalty of perjury. See, e.g., Devbrow
v. Gallegos, 735 F.3d 584, 587 (7th Cir. 2013).


                                           2
      Twenty-three months later, the WVCF medical staff arranged for

Plaintiff’s knee to be examined by magnetic resonance imaging (MRI). The MRI

revealed that Plaintiff’s medial meniscus was frayed and that his anterior

cruciate ligament (ACL) was torn. Dkt. 32-3 at 117. On November 12, 2017,

Plaintiff underwent arthroscopic surgery to repair the torn meniscus and ACL.

Id. at 135–138.

      This lawsuit concerns the treatment Plaintiff received during the two

years between his injury and his operation. Defendant Corizon Health, Inc. is a

private entity that was contracted by the Indiana Department of Correction

(IDOC) to provide medical treatment to inmates at WVCF. Defendants Samuel

Byrd, Maryann Chavez, and Bobby Riggs were medical professionals employed

by Corizon to treat inmates at WVCF. The action includes claims that

Defendants Byrd, Chavez, and Riggs were deliberately indifferent to Plaintiff’s

serious medical needs in violation of his Eighth Amendment rights, that his

rights were violated due to a Corizon custom or policy, and that he was injured

by a breach of Corizon’s contract with the IDOC.

A.    Previous Treatment for Knee Pain, Injury, and Initial Examinations
      by Nurses Klaiber and Riggs

      Plaintiff had previously complained of and received treatment for pain in

his left knee. See id. at 1–9. In May 2015, he received a cortisone injection in

the knee. Id. at 5–8. In September 2015, he received a brace for the knee. Id. at

9.

      Plaintiff injured his knee at work on November 25, 2015. The following

day, he was examined by Nurse Rhonda Klaiber. Id. at 10–13. Nurse Klaiber’s

                                        3
notes document that Plaintiff’s knee was swollen, that it hyperextended and

locked, and that he experienced pain while walking that had worsened since

the injury. Id. at 10–11. Her notes also document that Plaintiff had been

treating the knee with ice and over-the-counter pain medications he obtained

from the commissary but that his symptoms were not responding to that

treatment. Id. at 11. Nurse Klaiber referred Plaintiff for an appointment with a

physician and counseled him to immobilize the knee and apply ice and heat in

the meantime. Id.

      On November 30, 2015, Plaintiff was examined by Nurse Riggs. Id. at 14–

17. Nurse Riggs documented that Plaintiff felt his knee “pop” at the time of his

injury and that he was unable to work due to the pain. Id. at 14. Her notes also

document that Plaintiff had been icing, elevating, and taking ibuprofen, but his

condition had not improved since his visit with Nurse Klaiber. Id. at 15. Nurse

Riggs described the knee as stable and found no swelling, bruising, or

accumulation of fluid. Id. Plaintiff told Nurse Riggs he believed he had torn a

ligament because he experienced so much pain when he put weight on his

knee. Dkt. 38-1 at ¶ 2. However, Nurse Riggs characterized the injury as a

sprain or strain. Dkt. 32-3 at 15. She counseled Plaintiff to continue icing and

elevating the knee and provided him with an exercise plan. Id.

      Plaintiff states that Nurse Riggs accused him during the November 30

examination of faking his injury. Dkt. 38-1 at ¶ 3. He adds that Nurse Riggs

also told his supervisor in the kitchen that he was faking to get out of work and




                                        4
he lost his job as a result. Id. Nurse Riggs disputes these allegations. Dkt. 32-4

at ¶ 7.

B.    Initial Examinations by Drs. Rajoli and Byrd

      On December 16, 2015, Dr. Naveen Rajoli examined Plaintiff during a

chronic care appointment. Dkt. 32-3 at 18–21. Dr. Rajoli found no swelling,

determined that diagnostic imaging was not warranted, and advised Plaintiff to

continue taking non-steroid anti-inflammatory drugs (NSAIDs) as needed for

his knee pain. Id. at 18, 20.

      On January 7, 2016, Dr. Byrd examined Plaintiff for the first time in

response to Nurse Klaiber’s referral six weeks earlier. Id. at 22–28. Dr. Byrd’s

treatment notes from the January 7 examination recount Plaintiff’s description

of his injury and the symptoms he experienced thereafter. Dr. Byrd described

Plaintiff’s knee pain as “sharp” and “throbbing” when he placed weight on the

knee. Id. at 22. He further noted that Plaintiff experienced pain when standing,

walking, ascending or descending stairs, kneeling, and going to recreation; and

that he struggled to dress and put on shoes. Id. Plaintiff described sensations

of grinding, popping, and catching and stated that his knee sometimes gave

out. Id. Dr. Byrd observed a decreased range of motion in Plaintiff’s knee and

mild accumulation of fluid in the joint. Id. He ordered and reviewed x-rays,

which did not show a dislocation or accumulation of fluid. Id.

      Dr. Byrd’s examination included a McMurray test, which Dr. Byrd

explains is used to determine whether a patient has torn cartilage in the knee.

Dkt. 32-2 at ¶ 11. Plaintiff’s McMurray test was positive, suggesting he may



                                        5
have had a torn meniscus. Id.; dkt. 32-3 at 22. Plaintiff states that Dr. Byrd

informed him that his injury likely included a torn ligament. Dkt. 23 at ¶ 16.

        Based on these observations, Dr. Byrd determined that Plaintiff should

undergo an MRI. Dkt. 32-3 at 22. Dr. Byrd noted that he had seen Plaintiff in

the past for complaints of knee pain “with much less impressive findings.” Id.

He suspected a “bucket-handle tear” in Plaintiff’s meniscus, but, based on his

training and experience, Dr. Byrd knew that torn cartilage is not visible on an

x-ray. Id.; dkt. 32-2 at ¶ 12. Dr. Byrd requested authorization for an MRI and

gave Plaintiff crutches and a 15-day supply of naproxen, a NSAID. Dkt. 32-3 at

22, 25, 27; Dkt. 32-2 at ¶ 11.

C.      Denial of MRI, Physical Therapy, and Second Examination by Nurse

Riggs

        Although Dr. Byrd suspected that Plaintiff had a torn meniscus and

knew that an MRI would be necessary to confirm the tear, he was not

authorized to order an MRI. Dkt. 32-3 at 22-26. Rather, Dr. Byrd could only

request that an MRI be arranged for Plaintiff, and his request required approval

by a Corizon administrator. Id. at 29.

        Dr. Byrd submitted his MRI request on January 15, 2016. Id. at 29–31.

On January 21, Corizon denied the request. Id. at 32–34. The Corizon

administrator determined that Plaintiff’s injury could be treated adequately

with physical therapy. Id.

        Plaintiff completed physical therapy sessions on January 28 and

February 15, 2016. Id. at 35–37. The physical therapist’s notes indicate that



                                         6
Plaintiff’s symptoms did not improve as a result of the physical therapy. Id. at

37.

      On February 23, 2016, Nurse Riggs again examined Plaintiff. Id. at 38–

41. Plaintiff complained of constant pain and an inability to walk on his left leg.

Id. at 38. Nurse Riggs noted that the knee was swollen and that his condition

was not responding to the treatment he had been provided. Id. at 39.

Accordingly, she stated she would refer Plaintiff for another appointment with a

physician. Id. Plaintiff again completed physical therapy on March 21 and 31,

2016. Id. at 42–43. Records of these sessions document Plaintiff’s impression

that physical therapy was not helping his symptoms. Id.

D.    Treatment by Dr. Chavez

      Dr. Chavez examined Plaintiff for the first time on June 22, 2016, during

a chronic care appointment. Dkt. 32-3 at 45–50. This was Plaintiff’s first

meeting with a physician since his examination by Dr. Byrd more than five

months earlier and four months after Nurse Riggs stated she would refer him

for an appointment with a physician.

      Dr. Chavez’s notes from that examination do not show any improvement

in Plaintiff’s symptoms. See id. at 48. Dr. Chavez ordered and reviewed new x-

rays, which revealed no changes from the x-rays Dr. Byrd reviewed five months

earlier. Id. at 49–50. Moreover, Dr. Chavez noted that Plaintiff was no longer

receiving physical therapy because the physical therapist was no longer coming

to WVCF. Id. at 48. Dr. Chavez did not implement any other treatment.




                                        7
      Dr. Chavez examined Plaintiff for a second time on August 11, 2016. Id.

at 51–54. Dr. Chavez’s records from this examination do not document any

improvement in Plaintiff’s condition. Id. at 54. Plaintiff requested an MRI, but

Dr. Chavez did not request one. Id.

      During this examination, Dr. Chavez diagnosed Plaintiff with pes

anserine bursitis, or inflammation of small fluid sacs surrounding the shin

bone and tendons inside the knee. Id. at 54; dkt. 32-2 at ¶¶ 17–18. Dr. Byrd

has attested that initial treatment for pes anserine bursitis includes rest,

NSAIDS, and physical therapy. Dkt. 32-2 at ¶ 18. Dr. Chavez observed that

Plaintiff was taking ibuprofen every day, and she prescribed him a ten-day

supply of the steroid prednisone and counseled him to complete certain

exercises. Dkt. 32-3 at 54.

      Dr. Chavez examined Plaintiff for the third time during a chronic care

appointment on September 21, 2016. Id. at 55–58. Dr. Chavez’s notes from this

appointment recognized that Plaintiff was completing the prescribed exercises

but was still using crutches ten months after his injury. Id. at 58. Dr. Chavez’s

notes also include the phrase “? tear.” Id. Defendants have not acknowledged

this notation. Viewed in the light most favorable to Plaintiff, as it must on a

motion for summary judgment, the Court reads this notation as potential

evidence that Dr. Chavez questioned whether Plaintiff was suffering from a torn

meniscus or ligament. Dr. Chavez also wrote “email to [illegible name] to

schedule appointment.” Id. However, there is no evidence that Dr. Chavez




                                         8
requested an MRI or an appointment with a specialist or directed any other

treatment following the September 21 examination.

      Dr. Chavez again examined Plaintiff on September 29, 2016. Id. at 59–

64. Dr. Chavez’s notes from that examination do not indicate that Plaintiff’s

symptoms had improved. Rather, they document that his knee now became

swollen after completing his prescribed exercises and that he experienced pain

that awakened him in the middle of the night. Id. at 62. She prescribed

naproxen based on Plaintiff’s statement that it previously helped alleviate his

swelling, although his pain persisted. Id. at 62, 64. See id. at 58, 64. Dr.

Chavez noted that she would need to re-examine Plaintiff in two weeks. Id. at

64.

      Four weeks later, Dr. Chavez again examined Plaintiff. Id. at 65–69. Dr.

Chavez did not note any improvement in Plaintiff’s symptoms. Rather, she

observed that Plaintiff experienced pain and swelling when he stood. Id. at 68.

In response, she substituted a cane for the crutches he had been using. Id. She

also noted that she would write the WVCF superintendent to request a knee

brace for Plaintiff. Id.

      On November 2, 2016, Plaintiff requested a stronger brace for his knee.

Id. at 71. On November 5, Plaintiff met with Nurse Ashley Swartzentruber. Id.

at 72–74. Nurse Swartzentruber stated that only a physician could authorize a

brace but that she would forward the request to a physician. Id. at 73–74.

      Plaintiff met again with Dr. Chavez on November 16, 2016. Id. at 75–84.

Dr. Chavez wrote in her records that the knee appeared normal. Id. at 76.



                                         9
However, she also noted that Plaintiff continued to walk with a cane and

experienced pain when standing and walking. Id. Dr. Chavez also noted that

Plaintiff continued to perform the exercises she prescribed and that he now felt

like the bones in his left knee were rubbing together during exercise. Id.

      Dr. Chavez did not adjust Plaintiff’s course of treatment based on the

November 16 examination. Rather, she ordered new x-rays, which did not

reveal any change, and renewed his prescription for naproxen because,

although it did not decrease his pain, it did help control his swelling. Id. On

November 17, Plaintiff received a new knee brace and said he would return his

cane. Id. at 76, 82.

      On December 1, 2016, Plaintiff reported that he was in severe pain and

asked to have his cane back. Id. at 85. On December 3, he met with a nurse,

who stated that she would refer him to a physician. Id. at 86–87. By December

7, Plaintiff still had not seen a doctor, and he submitted a second request for a

cane. Id. at 88. Nurse Riggs responded on December 9 and stated only that

Plaintiff had been scheduled to meet with a doctor. Id. On December 21, 2016,

Plaintiff received a new knee brace, (id. at 89–90) but still had not met with a

doctor.

      On January 3, 2017, Plaintiff met with Dr. Chavez for a chronic care

appointment. Id. at 92–98. Dr. Chavez noted that Plaintiff’s knee had “no

stability” and ordered him a smaller brace, which he received three weeks later.

Id. at 95–97. She also found that naproxen was not treating Plaintiff’s




                                        10
symptoms effectively and discontinued his prescription. Id. at 95, 98. Dr.

Chavez did not prescribe any other treatment for Plaintiff.

       Plaintiff met with Dr. Chavez for another chronic care appointment on

April 5, 2017. Id. at 99–102. Although Plaintiff received treatment for his knee

injury at previous chronic care appointments, Dr. Chavez’s records of this

appointment include no notes about Plaintiff’s knee condition and indicate that

she took no action to treat Plaintiff’s knee during this appointment. Compare

id. to dkt. 32-3 at 45–50, 55–58, 92–98.

E.     Second Examination by Dr. Byrd, MRI, and Surgery

       On August 29, 2017, Dr. Byrd examined Plaintiff during a chronic care

appointment. Id. at 107–110. Dr. Byrd’s notes from this appointment include a

thorough review of the treatment Plaintiff received for this injury. Id. at 107–

108.

       Dr. Byrd noted that his first examination of Plaintiff nearly 20 months

earlier was “consistent with an acute medial meniscal tear.” Id. at 107. Dr.

Byrd reiterated his suspicion that Plaintiff sustained a bucket-handle tear of

the meniscus and noted that his request for an MRI was denied in favor of an

alternative treatment plan grounded in physical therapy. Id. He noted,

however, that Plaintiff stopped receiving physical therapy after the prison’s

physical therapist resigned. Id. He also remarked that Plaintiff’s first two

physical therapy sessions resulted in “modest improvement at best” and that

he showed “no improvement” after three visits. Id.




                                        11
      Dr. Byrd also reviewed Dr. Chavez’s treatment, including the two x-rays

she ordered and her prescription for naproxen, which he observed was

“ineffective.” Id. Dr. Byrd noted that Plaintiff stated that Dr. Chavez said at one

point that she would order an MRI but that he found no supporting

documentation to that effect. Id.

      At this appointment, Plaintiff reported some decrease in his pain,

although he believed that this was “only because he just lays in his bunk and

stays off his knee.” Id. at 107–108. Dr. Byrd noted that Plaintiff no longer went

to recreation and that he could not stand longer than fifteen minutes without

experiencing severe pain. Id. at 108.

      Dr. Byrd diagnosed Plaintiff with an “unspecified derangement of [his]

medial meniscus.” Id. at 109. Accordingly, he again requested an MRI to

determine whether surgery was necessary to treat the injury. Id. Dr. Byrd

found that an orthopedist would “undoubtedly” request an MRI to evaluate

Plaintiff’s knee based on his examination. Id.

      On September 22, 2017, Dr. Byrd requested an MRI. Id. at 111–114. The

request was approved on September 26. Id. at 113. The MRI was completed on

October 11, 2017—more than 22 months after Plaintiff first sought treatment

for his knee injury. Id. at 115.

      Plaintiff’s MRI revealed a chronic, full-thickness tear of his ACL and free-

edge fraying of his medial meniscus. Id. at 116–117. By November 1, 2017,

Plaintiff had not been notified of the results, so he went to sick call seeking an

update. Id. at 118–119. Dr. Byrd met with Plaintiff to discuss the MRI results



                                        12
on November 14, 2017 and determined he would refer Plaintiff to an

orthopedist. Id. at 120–123. Dr. Byrd placed that request on November 22,

2018. Id. at 124–127.

      Plaintiff met with an orthopedist on December 18, 2017, and Dr. Byrd

requested authorization for surgery the following day. Id. at 128–134. The

request was approved, and Plaintiff underwent arthroscopic surgery on

January 12, 2018. Id. at 135–138. As Dr. Byrd suspected two years earlier, the

surgeon found a bucket-handle tear of the medial meniscus that was

“nontreatable” and “irreducible.” Id. at 137. The surgeon stated that surgery

was “required treatment” for this meniscal injury. Id. He found the ACL to be

“incompetent” and “completely torn.” Id.

                                   III. Analysis

      This action includes claims that Defendants Byrd, Chavez, and Riggs

were deliberately indifferent to Plaintiff’s serious medical needs in violation of

his Eighth Amendment rights; that his rights were violated due to a Corizon

custom or policy; and that he was injured by a breach of Corizon’s contract

with the IDOC. For the reasons set forth below, Defendants’ motion for

summary judgment is granted as to Plaintiff’s claims against Dr. Byrd and

denied as to Dr. Chavez, Nurse Riggs, and Corizon.

A.    The Eighth Amendment and Deliberate Indifference

      Under the Eighth Amendment, prison officials have a duty to provide

humane conditions of confinement, meaning they must take reasonable

measures to guarantee the safety of the inmates and ensure that they receive



                                        13
adequate food, clothing, shelter, and medical care. Farmer v. Brennan, 511 U.S.

825, 834 (1994). To prevail on an Eighth Amendment deliberate indifference

medical claim, a plaintiff must demonstrate two elements: (1) he suffered from

an objectively serious medical condition; and (2) the defendant knew about the

plaintiff’s condition and the substantial risk of harm it posed but disregarded

that risk. Id. at 837; Pittman ex rel. Hamilton v. County of Madison, Ill., 746 F.3d

766, 775 (7th Cir. 2014).

      “[C]onduct is ‘deliberately indifferent’ when the official has acted in an

intentional or criminally reckless manner, i.e., the defendant must have known

that the plaintiff was at serious risk of being harmed [and] decided not to do

anything to prevent that harm from occurring even though he could have easily

done so.” Board v. Farnham, 394 F.3d 469, 478 (7th Cir. 2005) (internal

citations and quotations omitted). “To infer deliberate indifference on the basis

of a physician’s treatment decision, the decision must be so far afield of

accepted professional standards as to raise the inference that it was not

actually based on a medical judgment.” Norfleet v. Webster, 439 F.3d 392, 396

(7th Cir. 2006). In addition, the Seventh Circuit has explained that “[a] medical

professional is entitled to deference in treatment decisions unless no minimally

competent professional would have [recommended the same] under those

circumstances.” Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014).

“Disagreement between a prisoner and his doctor, or even between two medical

professionals, about the proper course of treatment generally is insufficient, by

itself, to establish an Eighth Amendment violation.” Id.



                                        14
      “A significant delay in effective medical treatment also may support a

claim of deliberate indifference, especially where the result is prolonged and

unnecessary pain.” Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010). A

delay in treatment that causes unnecessary pain is actionable even if it did not

exacerbate the injury or diminish the chances of a full recovery. See Gomez v.

Randle, 680 F.3d 859, 865-66 (7th Cir. 2012) (holding that the plaintiff stated

an Eighth Amendment claim because “even though this [four-day] delay [in

treatment] did not exacerbate [the plaintiff’s] injury, he experienced prolonged,

unnecessary pain as a result of a readily treatable condition”); Arnett v.

Webster, 658 F.3d 742, 753 (7th Cir. 2011) (“A delay in treating non-life-

threatening but painful conditions may constitute deliberate indifference if the

delay exacerbated the injury or unnecessarily prolonged an inmate’s pain.”).

“Even a few days’ delay in addressing a severely painful but readily treatable

condition suffices to state a claim of deliberate indifference.” Smith v. Knox

Cnty. Jail, 666 F.3d 1037, 1040 (7th Cir. 2012). “[T]he length of delay that is

tolerable depends on the seriousness of the condition and the ease of providing

treatment.” McGowan v. Hulick, 612 F.3d 636, 640 (7th Cir. 2010). With

respect to all of Plaintiff’s claims, there is no dispute as to whether he had an

objectively serious medical condition, so the Court’s analysis focuses on each

defendant’s knowledge of Plaintiff’s condition and the degree of risk of harm it

presented.




                                        15
B.    Dr. Byrd

      While Plaintiff may disagree with the course of treatment provided by Dr.

Byrd, no trier of fact could reasonably conclude that Dr. Byrd was deliberately

indifferent to Plaintiff’s knee injury.

      Dr. Byrd first examined Plaintiff on January 7, 2016. There is no

evidence that indicates that Dr. Byrd knew or should have known of Plaintiff’s

knee injury before that examination. Further, there is no evidence that Dr.

Byrd was responsible for scheduling an appointment with Plaintiff based on his

previous visits with nurses or with Dr. Rajoli or the health care requests he

submitted. As such, a reasonable fact finder could not find Dr. Byrd

responsible for the delay between Plaintiff’s injury and his first appointment

with Dr. Byrd.

      Dr. Byrd’s first examination of Plaintiff was thorough. His treatment

notes include a detailed record of Plaintiff’s symptoms. Those symptoms led Dr.

Byrd to suspect a torn meniscus. Dr. Byrd performed a McMurray test based

on that suspicion and then requested an MRI after the McMurray test was

positive. While Plaintiff did not receive the MRI until almost two years later, Dr.

Byrd did not have the authority to arrange an MRI for a patient without

approval by a Corizon administrator.

      After the MRI request was denied, Dr. Byrd was not involved in Plaintiff’s

treatment until August 2017. The evidence before the Court does not indicate

that this was because Dr. Byrd ignored Plaintiff. Rather, it was because

Plaintiff was receiving treatment from a different doctor.



                                          16
      When Dr. Byrd again examined Plaintiff in August 2017, he reviewed

Plaintiff’s treatment history and the progression of his symptoms. Based on

that information, he again requested an MRI, which confirmed his initial

suspicion. He then entered requests for Plaintiff to meet with a surgeon and

have his knee surgically repaired.

      Viewing the facts in a light most favorable to Plaintiff, there were two

somewhat lengthy delays in Plaintiff’s treatment that involved Dr. Byrd:

approximately three weeks between the August 2017 examination and Dr.

Byrd’s submission of the second request for an MRI and a month between the

MRI being done and Dr. Byrd’s meeting with Plaintiff to discuss the results.

These delays, however, do not support a finding of deliberate indifference. A

reviewing court “must examine the totality of an inmate’s medical care when

considering whether that care evidences deliberate indifference to his serious

medical needs.” Reed v. McBride, 178 F.3d 849, 855 (7th Cir. 1999) (quoting

Dunigan ex rel. Nyman v. Winnebago Cnty., 165 F.3d 587, 591 (7th Cir. 1999)).

The record demonstrates that Dr. Byrd exercised medical judgment in treating

Plaintiff and that, viewed as a whole, the treatment was responsive and timely.

      Plaintiff also criticizes Dr. Byrd for not prescribing a stronger pain

medication, providing ice, or authorizing a medical “lay-in”—or permission to

receive meals in his cell rather than walk to the dining facility for meals—

following his initial examination. This, however, does not demonstrate

deliberate indifference. Dr. Byrd considered Plaintiff’s condition, exercised his

medical judgment, and provided treatment—including naproxen (a pain reliever



                                        17
that Plaintiff had not yet taken for this injury), crutches (to help Plaintiff walk

to the dining facility), and a request for an MRI. That Plaintiff would have

preferred a different course, or even that a different doctor might have provided

a different course, does not render Dr. Byrd’s treatment deliberately indifferent.

Pyles, 771 F.3d at 409.

      The record demonstrates that Dr. Byrd was attentive to Plaintiff’s

condition and applied medical judgment in response. As such, he is entitled to

judgment as a matter of law. Defendants’ motion for summary judgment is

granted as to Dr. Byrd.

C.    Dr. Chavez

      Dr. Chavez met with Plaintiff eight times in a span of roughly ten

months. Dr. Chavez’s treatment notes do not indicate any improvement in

Plaintiff’s symptoms in that time but that some symptoms worsened. For

example, by the fourth appointment, Plaintiff reported that his knee no longer

hurt only when he stood or walked, but that it began waking him up in the

middle of the night and swelling after he completed his recommended

exercises. See dkt. 32-3 at 67.

      Dr. Chavez’s treatment of Plaintiff’s injury did not progress with his

worsening symptoms. Early in their relationship, Dr. Chavez diagnosed Plaintiff

with pes anserine bursitis and determined that a conservative course of

treatment was appropriate. She provided an exercise plan for Plaintiff to follow

and gave him a ten-day supply of prednisone. Eventually, she prescribed

naproxen to control swelling despite acknowledging that it did not mitigate



                                         18
Plaintiff’s pain, and that prescription was eventually discontinued. Dr. Chavez

also caused Plaintiff to put additional weight on his knew after she provided a

leg brace to replace the crutches and cane. And at their final appointment, Dr.

Chavez did not even address Plaintiff’s knee injury.

      Deliberate indifference may be found “where a prison official persists in a

course of treatment known to be ineffective.” Petties v. Carter, 836 F.3d 722,

730–731 (7th Cir. 2016). “[M]edical personnel cannot simply resort to an easier

course of treatment that they know is ineffective.” Id. at 731. Dr. Chavez’s

notes show that the exercises and medications were not effective; that the x-

rays showed no change in his condition (and, in any event, they were not

capable of depicting ligaments or cartilage); that Plaintiff’s symptoms did not

improve; and notes from the final chronic care appointment do not address the

knee injury at all. This evidence could support a finding of deliberate

indifference.

      Defendants argue that Dr. Chavez’s treatment plan was appropriate for

her diagnosis of pes anserine bursitis. This argument fails, however, because a

reasonable trier of fact could find that Dr. Chavez suspected Plaintiff was

suffering from conditions in addition to pes anserine bursitis. Her own

treatment notes indicate that she believed that Plaintiff may have suffered a

tear and that a different course of treatment may have been warranted. See

dkt. 32-3 at 58, 64. Moreover, a finder of fact could conclude that the course of

treatment Dr. Chavez provided was not appropriate care. According to

Defendants, even conservative treatment for pes anserine bursitis includes



                                       19
physical therapy, Dkt. 32-2 at ¶ 18, but Dr. Chavez knew from her first

appointment with Plaintiff that his physical therapy had been discontinue and

never resumed. See dkt. 32-3 at 48.

      Finally, a reasonable trier of fact could find that Dr. Chavez failed to

adjust her treatment for pes anserine bursitis after that plan proved ineffective.

Dr. Chavez treated Plaintiff for eight months after diagnosing him with pes

anserine bursitis, and considerable evidence shows that his condition did not

improve by that time. There is sufficient evidence to support a finding of

deliberate indifference. Therefore, Defendants’ motion for summary judgment is

denied as to Dr. Chavez.

D.    Nurse Riggs

      A reasonable trier of fact also could find that Nurse Riggs was

deliberately indifferent to Plaintiff’s knee injury. The crux of Defendants’

argument for Nurse Riggs is that the range of treatment she was permitted to

provide as a nurse (as compared to a doctor) was limited and that she acted

appropriately within those parameters. However, viewed in the light most

favorable to Plaintiff as the non-movant, a reasonable trier of fact could

conclude that she was deliberately indifferent to Plaintiff’s condition.

      Plaintiff first met with Nurse Riggs five days after his injury. Defendants

assert that Nurse Riggs acted appropriately by providing Plaintiff with some

exercises and counseling him to rest, ice, elevate, and apply compression to his

knee, but they also acknowledge Plaintiff reported he was already taking those

measures and that he continued to experience serious pain when he put weight



                                        20
on his knee. Nurse Riggs may have learned this from reviewing Nurse Klaiber’s

notes from November 26, 2015. See dkt. 32-3 at 10–11 (noting that symptoms

had not responded to ice and over-the-counter medications). Plaintiff did not

receive crutches or any other assistive device until after he met with Dr. Byrd

on January 7, 2016, even though he had to walk two city blocks three times

per day to get his meals. See dkt. 38-1 at ¶ 7. Nurse Riggs also states that

Nurse Klaiber had already scheduled Plaintiff for a doctor’s appointment

following the November 26 appointment, so there was no need for her to refer

him to a physician following their first appointment on November 30. Dkt. 32-4

at ¶ 7. A trier of fact could infer, however, that Nurse Riggs knew that Plaintiff

would not see a doctor until his December 16 chronic care appointment with

Dr. Rajoli or his January 7 appointment with Dr. Byrd and did not take any

action to ensure that Mr. Riggs could receive crutches or another assistive

device sooner.

      There is no evidence whether Nurse Riggs had authority to provide a

patient with crutches without approval by a doctor. Whether Nurse Riggs could

have done something on November 30 to address Plaintiff’s pain and suffering

is therefore an unresolved fact. Moreover, Plaintiff’s allegation that Nurse Riggs

accused Plaintiff of faking his injury weakens the inference that she did all she

could and strengthens the inference that she declined to assist Plaintiff

because she was either willfully ignorant of or dismissively hostile toward his

complaints.




                                        21
      Defendants also assert that Nurse Riggs acted appropriately by referring

Plaintiff to meet with a physician following their meeting on February 23, 2016.

However, the evidence Defendants have presented raises questions of fact on

this issue. Nurse Riggs wrote in her February 23 treatment notes that she

would refer Plaintiff to a physician for treatment. Dkt. 32-3 at 39. Plaintiff’s

next meeting with a physician did not occur until June 22—four months

later—at a chronic care appointment with Dr. Chavez. Id. at 45–50. Similarly,

Nurse Riggs stated on December 9, 2016, in response to a health care request,

that Plaintiff was scheduled to meet with a doctor. Id. at 88. However, he next

met with a physician for a chronic care appointment on January 3, 2017. Id. at

92–98. These delays raise material questions of fact as to whether Nurse Riggs

took action to arrange appointments with physicians.

      Taken together, this evidence could allow a trier of fact to conclude that

Nurse Riggs was capable of aiding Plaintiff but consciously disregarded his

complaints. Therefore, Defendants’ motion for summary judgment is denied as

to Nurse Riggs.

E.    Corizon

      Plaintiff asserts two claims against Corizon. First, he seeks damages

through 42 U.S.C. § 1983 on the theory that the Eighth Amendment claims

described above resulted from Corizon policies or customs. Second, he seeks

damages under Indiana law on the theory that he is a third-party beneficiary of

Corizon’s contract with the IDOC and that the course of medical care described

above breached the terms of that contract in a manner that injured him. For



                                        22
the reasons explained below, Defendants are not entitled to summary judgment

on either claim.

      1. Eighth Amendment Policy or Custom Claim

      Because Corizon acted under color of state law by contracting to perform

a government function—providing medical care to state correctional facilities—

Corizon is treated as a government entity for purposes of Section 1983 claims.

See Jackson v. Ill. Medi-Car, Inc., 300 F.3d 760, 766 n.6 (7th Cir. 2002). To

prevail, Plaintiff must show that Corizon had: (1) an express policy that, when

enforced, caused a constitutional deprivation; (2) a practice so widespread that,

although not authorized by written or express policy, was so permanent and

well settled as to constitute a custom or usage with the force of law; or (3) an

allegation that his constitutional injury was caused by a person with final

policy making authority. Estate of Moreland v. Dieter, 395 F.3d 747, 758-759

(7th Cir. 2004). In addition, the failure to make policy itself may be actionable

conduct. Glisson v. Ind. Dep’t of Corr., 849 F.3d 372, 381 (7th Cir. 2017).

      “To prove an official policy, custom, or practice,” a plaintiff must rely on

more than the plaintiff’s personal experiences. Daniel v. Cook Cnty., 833 F.3d

728, 734 (7th Cir. 2016). Instead, a plaintiff can establish a general policy or

practice by offering “competent evidence tending to show a general pattern of

repeated behavior.” Davis v. Carter, 452 F.3d 686, 694 (7th Cir. 2006).

      Plaintiff has satisfied this standard by offering evidence from which the

trier of fact could find that Corizon had constructive knowledge of

constitutional violations and chose to do nothing as a policy. In Hunt v. Byrd, a



                                        23
different plaintiff made similar allegations to the claims brought by Plaintiff

against some of the same Corizon personnel. Dkt. 38, p. 18-19. Also, Plaintiff

has proffered several newspaper articles detailing how deficiencies in Corizon’s

policies may have led to prisoner injuries or even death. Dkt. 38-2, pp. 6-13.

This evidence could support a finding that Corizon had constructive knowledge

of a pattern of inadequate medical attention given to inmates under its care.

See King v. Kramer, 680 F.3d 1013, 1021 (7th Cir. 2012) (denying the

defendants’ summary judgment motion on a plaintiff’s claim of inadequate

medical care after considering newspaper articles that expressed alarm over

the defendant’s medical policies.).

      Defendants argue that this evidence is only hearsay and does not

amount to any “evidence of any actual wrongdoing.” Dkt. 39 at 10. But the

Hunt docket and newspaper articles may be considered for the non-hearsay

purpose of establishing Corizon’s prior knowledge regarding possible problems

in its medical-care policies. See Daniel, 833 F.3d at 735–36 (holding that the

lower court correctly held that a report from the Justice Department about

deficiencies in the defendant’s medical care could be considered for the non-

hearsay purpose of proving the defendant knew of the problems). This evidence

is enough to create a genuine issue of material fact as to whether Corizon had

a policy that caused a constitutional deprivation. Therefore, Defendants’

motion for summary judgment is denied as to Plaintiff’s Eighth Amendment

claim against Corizon.




                                        24
      2. Breach of Contract Claim

      Defendants deny without any citation to law or to the contract itself that

Plaintiff was not a third-party beneficiary of Corizon’s contract with the IDOC

and that, in any event, there was no breach of the contract because he was

afforded proper medical care. There is no dispute that this contract exists;

Defendants simply have not explained why Plaintiff is not entitled to its

protections or how they satisfied their obligations under it. The Court cannot

determine from the record before it that Plaintiff was not a third-party

beneficiary of the contract or that the treatment that he received satisfied the

contract’s terms.

      Alternatively, Defendants ask the Court to decline to exercise

supplemental jurisdiction over this state-law claim. However, this request relies

on the condition precedent that the Court grant summary judgment on all the

remaining claims. Whereas Plaintiff’s Eighth Amendment claims against Dr.

Chavez, Nurse Riggs, and Corizon will continue, this argument has no merit.

Defendants’ motion for summary judgment is denied as to Plaintiff’s breach of

contract claim against Corizon.

                                  IV. Conclusion

      Defendants’ motion for summary judgment, dkt. [31], is granted as to

Dr. Byrd and denied as to all other defendants. No partial final judgment shall

issue at this time. However, the clerk is directed to terminate Dr. Byrd as a

party on the docket. The Court will issue a separate Order directing further

proceedings in this action.



                                        25
SO ORDERED.

 Date: 1/30/2019




Distribution:

JOE L. WILLIAMS
150374
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
Electronic Service Participant – Court Only

Jeb Adam Crandall
BLEEKE DILLON CRANDALL ATTORNEYS
jeb@bleekedilloncrandall.com




                                26
